DETAILED ACTION
This action is in response to applicant’s amendment filed on 31 March 2022.  Claims 1-29 and 31 are now pending in the present application and claim 30 is canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	






Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOMOCO  (hereinafter NTT-3GPP) (“Sidelink physical layer procedure for NR V2X; 3GPP; R1-1909190).
Regarding claims 1, 13, 25, and 28, NTT-3GPP discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions the UE can concurrently detect { (see pg. 3, proposal 2; pg. 4, proposal 3) };
identifying, among the PSFCH transmissions to be transmitted in the slot, a subset of the PSFCH transmissions to be detected, wherein the identified subset includes a second quantity of the PSFCH transmissions that satisfies the condition { (see pg. 3, proposal 2; pg. 4, proposal 3) }; and
monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions { (see pg. 7, proposal 7) }.
Regarding claims 2 and 14, NTT-3GPP discloses the method of claim 1, wherein the maximum quantity of PSFCH transmissions the UE can concurrently detect is based at least in part on a capability of the UE { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 3, 15, 26, and 29, NTT-3GPP discloses the method of claim 1, wherein identifying the subset of the PSFCH transmissions to be detected includes: identifying, among the PSFCH transmissions to be transmitted in the slot, one or more of the PSFCH transmissions related to hybrid automatic repeat request feedback for a packet for which a resource has been reserved for retransmission; and identifying the subset of the PSFCH transmissions to be detected based at least in part on a priority associated with the packet for which the resource has been reserved { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 4, 16, and 27, NTT-3GPP discloses the method of claim 1, wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on distances from the UE to respective transmitters associated with each of the PSFCH transmissions to be transmitted in the slot { (see pg. 3, proposal 2; pg. 4, proposal 3), where the system provides communication with transmitters/receivers and the system may have performance degradation which can include location of UE (see pg. 3, proposal 2; pg. 6, proposal 6; Fig. 3) }. 
Regarding claims 5, 17, and 29, NTT-3GPP discloses the method of claim 1, wherein the PSFCH transmissions to be transmitted in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on respective reference signal received power measurements associated with the previous packet transmissions { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 6 and 18, NTT-3GPP discloses the method of claim 1, wherein the PSFCH transmissions to be transmitted in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on a parameter representing respective likelihoods of failure for the previous packet transmissions { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 7 and 19, NTT-3GPP discloses the method of claim 6, wherein the subset of the PSFCH transmissions to be detected includes at least one of the PSFCH transmissions for which the parameter representing the respective likelihood of failure for a previous packet transmission satisfies a threshold value { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 8 and 20, NTT-3GPP discloses the method of claim 6, wherein the subset of the PSFCH transmissions to be detected excludes at least one of the PSFCH transmissions for which the parameter representing the respective likelihood of failure for a previous packet transmission satisfies a threshold value { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 9 and 21, NTT-3GPP discloses the method of claim 1, further comprising: identifying, among the PSFCH transmissions to be transmitted in the slot, at least one PSFCH transmission that is not included in the subset of the PSFCH transmissions to be detected; and determining that a resource reserved by a transmitter of the at least one PSFCH transmission is unavailable to use based at least in part on a set of parameters associated with a previous packet transmission for which the at least one PSFCH transmission includes hybrid automatic repeat request feedback { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 10 and 22, NTT-3GPP discloses the method of claim 9, wherein the set of parameters include at least one of a priority associated with the previous packet transmission, a reference signal received power associated with the previous packet transmission, a distance between the UE and transmitter of the at least one PSFCH transmission, or an original transmit power associated with the previous packet transmission { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 11 and 23, NTT-3GPP discloses the method of claim 1, further comprising: identifying, among the PSFCH transmissions to be transmitted in the slot, at least one PSFCH transmission that is not included in the subset of the PSFCH transmissions to be detected; and determining that a resource reserved by a transmitter of the at least one PSFCH transmission is available to use based at least in part on a set of parameters associated with a previous packet transmission for which the at least one PSFCH transmission includes hybrid automatic repeat request feedback { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 12 and 24, NTT-3GPP discloses the method of claim 11, wherein the set of parameters include at least one of a priority associated with the previous packet transmission, a reference signal received power associated with the previous packet transmission, a distance between the UE and a transmitter of the at least one PSFCH transmission, or an original transmit power associated with the previous packet transmission { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claim 31, NTT-3GPP discloses the method of claim 1, further comprising: wherein the first quantity of PSFCH transmissions are to be transmitted by one or more other UEs based at least in part on one or more other transmissions previously transmitted by the UE or another UE { (see pp. 6-7, proposal 6-7; pg. 3, proposal 2; Fig. 3) }.

Response to Arguments
 	Applicant's arguments with respect to claims 1-29 and 31 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument of claim 1 on pg. 13, 2nd full par., “…does not disclose determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions the UE can concurrently detect…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art NTT-3GPP that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.     
	In particular, NTT-3GPP discloses the language as related to the claimed feature(s)
  	determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions the UE can concurrently detect { (see pg. 3, proposal 2; pg. 4, proposal 3), where the system provides a max number of simultaneous PSCH transmissions can be limited }.    
 	Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.

 	Regarding applicant’s argument(s) of claims 2-29 and 31, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
01 July 2022